Case: 19-41049     Document: 00515792640         Page: 1     Date Filed: 03/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 23, 2021
                                  No. 19-41049                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   John Perez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:18-CR-1336-7


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          John Perez appeals his below-guidelines sentence of 156 months in
   prison, imposed following his guilty plea to conspiracy to possess with intent
   to distribute a synthetic cannabinoid mixture and substance containing a
   detectable amount of a Schedule 1 controlled substance, 21 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-41049      Document: 00515792640          Page: 2    Date Filed: 03/23/2021




                                    No. 19-41049


   §§ 841(a)(1), (b)(1)(C), 846. Perez challenges the district court’s attribution
   to him of 10,000 to 30,000 kilograms of converted drug weight, the denial of
   a minor role adjustment, and the application of sentencing enhancements for
   distributing a controlled substance through mass-marketing by means of an
   interactive computer service and for maintaining a premises for the purpose
   of manufacturing or distributing a controlled substance.
          We engage in a bifurcated review of a sentence imposed by a district
   court. See Gall v. United States, 552 U.S. 38, 51 (2007). We first consider
   whether the district court committed a “‘significant procedural error,’ such
   as miscalculating the advisory Guidelines range.” United States v. Odom,
   694 F.3d 544, 547 (5th Cir. 2012) (citation omitted). If there is no procedural
   error, or if any such error is harmless, we “may proceed to the second step
   and review the substantive reasonableness of the sentence imposed for an
   abuse of discretion.” Id. For preserved errors, we review a district court’s
   interpretation and application of the Guidelines de novo, and the factual
   findings for clear error. See United States v. Zuniga, 720 F.3d 587, 590 (5th
   Cir. 2013).
          As to the drug weight attributed to Perez, from his own activities and
   relevant conduct, the unrebutted evidence from the presentence report and
   the contested sentencing hearing indicates that the district court plausibly
   concluded that the preponderance of the evidence showed that the offense
   involved, at the very least, 10,000 kilograms of converted drug weight. See
   United States v. Arayatanon, 980 F.3d 444, 451 (5th Cir. 2020); United States
   v. Windless, 719 F.3d 415, 420 (5th Cir. 2013); U.S.S.G. § 2D1.1(c)(3);
   § 2D1.1 comment. (n.8(D)). Even assuming Perez preserved his challenge
   regarding what quantity was foreseeable to him, his arguments are unavailing.
   The district court’s attribution of a converted drug weight of between 10,000
   and 30,000 kilograms to Perez was plausible in light of the unrebutted
   evidence that Perez was fully engaged in the activities of the conspiracy, from



                                         2
Case: 19-41049      Document: 00515792640          Page: 3   Date Filed: 03/23/2021




                                    No. 19-41049


   receiving packages of botanical material, to the pick up and delivery of other
   ingredients, to selling the synthetic cannabinoid in person and online, and to
   regular conversations with his co-conspirators regarding the manufacture
   and sale of the finished product. See U.S.S.G. § B1.3(a)(1); § 2D1.1(c)(3);
   United States v. Suchowolski, 838 F.3d 530, 532 (5th Cir. 2016); Zuniga,
720 F.3d at 590; Windless, 719 F.3d at 420.
          The same evidence supports the district court’s plausible conclusion
   that Perez failed to show he qualified for a mitigating role adjustment. See
   U.S.S.G. § 3B1.2; United States v. Castro, 843 F.3d 608, 612 (5th Cir. 2016);
   United States v. Gomez-Valle, 828 F.3d 324, 327 (5th Cir. 2016). The
   testimony adduced at the hearing and the facts set out in the presentence
   report show Perez to have been regularly involved in almost all aspects of the
   enterprise, thus belying his claims that he lacked an understanding of the
   scope and structure of the enterprise or the activities of the others in the
   group, and so was less culpable than the other participants in the conspiracy.
   See § 3B1.2, comment. (n.4); United States v. Bello-Sanchez, 872 F.3d 260,
   264 (5th Cir. 2017). Perez shows no clear error in the denial of the minor role
   adjustment. Gomez-Valle, 828 F.3d at 327.
          As to the U.S.S.G. § 2D1.1(b)(7) enhancement for mass marketing
   through an interactive computer service, Perez argues that he was only
   involved in the online sales early on, did so in a limited manner, primarily
   responding to requests, and did so in a private social media group rather than
   on a public website. Perez had 450 friends on his Facebook account and was
   a member of a group associated with criminal activity. In his posts, Perez
   referenced “bags,” a common term for the synthetic cannabinoid product,
   36 times. Investigators determined that Perez posted early in the conspiracy
   that he was selling “50 bags for 1300 bucks,” and that Perez’s co-conspirator,
   while in custody, referred online buyers to Perez. Additionally, one of
   Perez’s co-conspirators had 3,100 Facebook friends while another had 1,100



                                         3
Case: 19-41049       Document: 00515792640          Page: 4   Date Filed: 03/23/2021




                                     No. 19-41049


   friends, and both advertised that they had synthetic cannabinoid for sale. A
   third co-conspirator had only 688 friends on Facebook but mentioned or
   discussed bags 528 times in various groups over the course of the conspiracy.
   Perez fails to show the district court erred in concluding that the
   preponderance of the evidence showed that the members of the conspiracy,
   including Perez, used Facebook and Facebook Messenger to solicit a large
   number of persons to purchase synthetic cannabinoid from them. See
   § 2D1.1(b)(7) comment. (n.13); United States v. Mauskar, 557 F.3d 219, 232
   (5th Cir. 2009); United States v. Martinez, 823 F. App’x 284, 285 (5th Cir.
   2020).
            Perez likewise fails to show that the district court clearly erred in
   applying the § 2D1.1(b)(12) enhancement for “maintain[ing] a premises for
   the purpose of manufacturing or distributing a controlled substance.”
   § 2D1.1(b)(12); see United States v. Haines, 803 F.3d 713, 744 (5th Cir. 2015).
   Perez focuses on what the Government did not show, but he did not rebut
   the Government’s evidence that one of several large packages of the
   materials to make the synthetic cannabinoid was delivered in early May 2018
   to an address on Dinn Street, Perez’s residence at the time and when the
   PSR was written; that Perez’s co-conspirators paid Perez with synthetic
   cannabinoid for allowing them to use his address for the delivery; that one
   co-conspirator advised another to prepare Perez to secure the contents of the
   package; and that investigators observed heavy pedestrian and vehicle traffic
   at the home, consistent with distribution of narcotics from the home. See
   Alaniz, 726 F.3d at 619. The district court plausibly concluded that the
   preponderance of the evidence showed that Perez maintained the Dinn
   Street residence for the manufacture, including storage of the ingredients,
   and distribution of narcotics. See § 2D1.1(b)(12); United States v. Guzman-
   Reyes, 853 F.3d 260, 263 (5th Cir. 2017); Haines, 803 F.3d 713, 744.
            The judgment of the district court is AFFIRMED.



                                          4